Citation Nr: 1206065	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for posttraumatic stress disorder (PTSD).  

In August 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2011).  The Board notes that the record was held open for 60 days; however, as of this date no additional medical evidence has been submitted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the time of the January 2008 rating decision and October 2009 statement of the case (SOC), the Veteran's service personnel records and service treatment records from September 1965 to May 1968, were noted as being of record.  See the January 2008 rating decision and October 2009 SOC.  Currently, however, there are no service treatment records or personnel records associated with the claims file.  The Board finds that additional action is needed, and the RO should attempt to obtain Veteran's complete service treatment records and personnel file and associate those records obtained with the claims file.  

It appears that there may be additional outstanding treatment records relating to the Veteran's claim.  At the August 2011 Board hearing, the Veteran admitted to currently receiving treatment for his PTSD at a VA medical facility in Corpus Christi, Texas.  See the Board hearing transcript, p. 16.  Upon review of the record, the RO has obtained VA outpatient treatment records from October 2001 to October 2009.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2011).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1.  The RO should make all necessary attempts to obtain the Veteran's service treatment records and service personnel records, to include contacting the National Personnel Records Center (NPRC), or any other appropriate agency.  All records/responses received should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records are not obtained, the RO should notify the Veteran in accordance with the provision of 38 C.F.R. § 3.159.  

2.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's PTSD from the Corpus Christi Outpatient Clinic in Corpus Christi, Texas dated from October 2009 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3Thereafter, after any other necessary development is completed, the issue on appeal should be reviewed and readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


